Name: Council Decision (EU) 2016/1860 of 17 October 2016 appointing two members and an alternate member, proposed by the Italian Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2016-10-20

 20.10.2016 EN Official Journal of the European Union L 284/31 COUNCIL DECISION (EU) 2016/1860 of 17 October 2016 appointing two members and an alternate member, proposed by the Italian Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Italian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 16 December 2015, by Council Decision (EU) 2015/2361 (4), Mr Ignazio MARINO was replaced by Mr Antonio DECARO as a member and Mr Antonio DECARO was replaced by Mr Andrea BALLARÃ  as an alternate member. On 21 April 2016, by Council Decision (EU) 2016/643 (5), Mr Mauro D'ATTIS was reappointed to the Committee of the Regions to take account of his new mandate. On 12 September 2016, by Council Decision (EU) 2016/1670 (6), Mr Andrea BALLARÃ  was reappointed to the Committee of the Regions to take account of his new mandate. (2) Two members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Mauro D'ATTIS and Mr Antonio DECARO. (3) An alternate member's seat has become vacant following the appointment of Mr Andrea BALLARÃ  as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Sig. Mauro D'ATTIS, Consigliere del Comune di Brindisi (BR) (change of mandate),  Sig. Andrea BALLARÃ , Consigliere del Comune di Novara (NO); and (b) as an alternate member:  Sig. Antonio DECARO, Sindaco del Comune di Bari (BA). Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 17 October 2016. For the Council The President L. SÃ LYMOS (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2015/2361 of 16 December 2015 appointing an Italian member and an Italian alternate member of the Committee of the Regions (OJ L 331, 17.12.2015, p. 29). (5) Council Decision (EU) 2016/643 of 21 April 2016 appointing a member, proposed by the Italian Republic of the Committee of the Regions (OJ L 108, 23.4.2016, p. 35). (6) Council Decision (EU) 2016/1670 of 12 September 2016 appointing a member and two alternate members, proposed by the Italian Republic of the Committee of the Regions (OJ L 249, 16.9.2016, p. 37).